DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot on grounds of new rejection.

Drawings
	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the basecoat film is exposed between the edge of the peripheral end of the first inorganic layer and the third weir wall” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 16 recites “the basecoat film is exposed between the edge of the peripheral of the first inorganic layer and the third weir wall”.  There is not support in the original disclosure for this recitation. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5 and 8-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shitagami et al. (Shitagami) (US 2005/0179377 A1 being used as translation for JP 2005-235497 A)
In regards to claim 1, Shitagami (paragraphs 36-107, Figs. 1-8 and associated text) discloses a display device (Figs. 1-8 as a whole) which includes a base substrate (item 20), a plurality of switching elements (item 112) provided on the base substrate (item 20), a planarizing film (item 25) formed on the plurality of switching elements (item 112) to flatten a surface having the plurality of switching elements (item 112) formed thereon, a light emitting element (items 23 plus 60 plus 50) provided on the planarizing film (item 25) and including an edge cover (item 221), and a sealing film ((cathode protecting layer, not shown, paragraph 66 plus item 33 plus item 30, paraarph72) formed so as to cover the light emitting element (items 23 plus 60 plus 50) and formed by sequentially stacking a first inorganic layer (cathode protecting layer, not shown, paragraph 66), an organic layer (item 33), and a second inorganic (item 30), and in which a display region (item 4, Fig. 3) where an image is displayed and a frame region (item 5, Fig. 3) surrounding the display region (item 4, Fig. 3) are defined, characterized in that a first weir wall (first item 201 on the left and right) and a second weir wall (second item 201 on the left and right) are formed in the frame region (item 5, Fig. 3), the first weir wall (first item 201 on the left and right, paragraph 50) being made of a material of the planarizing film (item 25) and being formed so as to surround the display region (item 4, Fig. 3) and to overlap a peripheral end of the organic layer (item 33), and the second weir wall (second item 201 on the left and right) being made of a material of the edge cover (item 221) and being formed so as to surround the first weir wall (first item 201 on the left and right) and to overlap an edge of the peripheral end of the organic layer (item 33), and the first weir wall (first item 201 on the left and right, paragraph 50) has a groove (item 201a) formed in its upper surface so as to extend along a perimeter of the display region (item 4, Fig. 3), and each of the first weir wall (first item 201 on the left and right) and the second weir wall (second item 201 on the left and right) has a frame shape.  Examiner notes that the Applicant’s original disclosure only discloses a “frame-shaped frame region F” and “frame-shaped graves grooves C”.  The first and second weir wall lie within the frame-shaped frame region F, however this does not mean that the first and second weir walls take on the frame shape.  Even if this is the case, the Applicant has not given a special definition to exactly what a “framed-shape” is.  The Applicant does not defined a framed-shape to be a continuous structure, nor that the drawings are drawn to scale.  The Examiner takes a “framed-shape” to be any configuration that could be considered a “frame shape”.  The configurations below are all framed-shape.


    PNG
    media_image1.png
    210
    294
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    335
    624
    media_image2.png
    Greyscale

First and second item 201 of Shitagami are framed-shape as compared to the examples shown above.  

In regards to claim 2, Shitagami (paragraphs 36-107, Figs. 1-8, and associated text) discloses characterized in that the light emitting element (items 23 plus 60 plus 50) includes a plurality of first electrodes (item 23), a plurality of light emitting layers (item 60) formed so as to correspond to the plurality of first electrodes (item 23), and a second electrode (item 50) that is common to the plurality of light emitting layers (item 60), the plurality of first electrodes (item 23), the plurality of light emitting layers (item 60), and the second electrode (item 50) being provided in this order from the base substrate (item 20) side, a wiring (item 202) is formed on the base substrate (item 20) side of the planarizing film (item 25), a slit (where item 202 plus a portion of item 50 reside) extending through the planarizing film (item 25) in a thickness direction is formed between the planarizing film (item 25) and the first weir wall, and the second electrode (item 50) is connected to the wiring (item 202) through the slit (where item 202 plus a portion of item 50 reside).
In regards to claim 5, Shitagami does not specifically disclose characterized in that a third weir wall is formed in the frame region so as to surround the second weir wall, the third weir wall including a bottom layer made of the material of the planarizing film and a top layer made of the material of the edge cover.

USPQ 8).  
In regards to claim 8, Shitagami (paragraphs 36-107, Figs. 4, 5A, 5B, and associated text) discloses characterized in that a plurality of the grooves (item 201a) are formed next to each other.
In regards to claim 9, Shitagami (paragraphs 36-107, Figs. 4, 5A, 5B, and associated text) discloses characterized in that the second inorganic layer (item 30) is formed so as to cover the organic layer (item 33).
In regards to claim 10, Shitagami (paragraphs 36-107, Figs. 1-8 and associated text) discloses characterized in that the light emitting element is an organic electroluminescence element.
In regards to claim 11, Shitagami (paragraphs 36-107, Figs. 1-8, and associated text) discloses characterized in that the base substrate (item 20) is flexible.
In regards to claim 12, Shitagami does not specifically disclose that a thickness of the second weir wall is greater than a thickness of the first weir wall.

In regards to claim 13, Shitagami (paragraphs 36-107, Figs. 1-8, and associated text) discloses the first weir wall (first item 201 on the left and right) overlaps with the peripheral end of the organic layer (item 33) via the first inorganic layer (cathode protecting layer, not shown, paragraph 66), and the second weir wall (second item 201 on the left and right) overlaps with the edge of the peripheral end of the organic layer (item 33) via the first inorganic layer (cathode protecting layer, not shown, paragraph 66).
In regards to claim 14, Shitagami (Figs. 3-5b, and associated text) discloses the groove (item 201a) extend continuously along the perimeter of the display region (item 4, Fig. 3).
In regards to claim 15, Shitagami does not specifically disclose that a thickness of the first weir wall is greater than a thickness of the second weir wall.
However, the applicant has not established the critical nature of a thickness of the first weir wall being greater (open ended range) than a thickness of the second weir wall.  “The law is 
In regards to claim 16, Shitagami (Figs. 3-6, and associated text) discloses a basecoat film (item 281) disposed  between the base substrate (item 20) and the plurality of switching elements (item 241), but does not specifically disclose a thickness of the second weir wall is greater than a thickness of the first weir wall, and a thickness of the third weir wall is greater than the thickness of the second weir wall; an edge of the peripheral end of the first inorganic layer is disposed between the second weir wall and the third weir wall, and a basecoat film exposed between the edge of the peripheral end of the first inorganic layer and the third weir wall.  Examiner does not see support for the Applicant’s drawings being drawn to scale.
	It would have been obvious to modify the invention to include a third weir wall for the purpose of protection, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 
USPQ 8).  
However, the applicant has not established the critical nature of a thickness of the second weir wall being greater (open ended range) than a thickness of the first weir wall and a thickness of the third weir wall is greater than the thickness of the second weir wall.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range .

Claim 3, 4, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shitagami et al. (Shitagami) (US 2005/0179377 A1 being used as translation for JP 2005-235497 A) in view of Tanaka (JP 2014-207199), See Written Search report as well.
In regards to claim 3, Shitagami does not specifically disclose an edge cover layer made of the material of the edge cover is formed on the first weir wall, and the edge cover layer has an opening formed so as to correspond to the groove.
Tanaka (Fig. 10 and associated text) discloses an edge cover layer (item 180) made of the material of the edge cover (item 180) is formed on the first weir wall (item 170), and the edge cover layer (item 180) has an opening (item 182) formed so as to correspond to the groove (item 172), and the groove is exposed from a base portion of the opening.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Shitagami with the teachings of Tanaka for the purpose of protection.
In regards to claim 4, Tanaka (Fig. 10 and associated text) discloses characterized in that the edge cover layer (item 180) is thicker than the edge cover (item 180).
In regards to claim 6, Shitagami as modified by Tanaka does not specifically disclose characterized in that the top layer is thicker than the edge cover.
However, the applicant has not established the critical nature of the top layer being thicker (open ended range) than the edge cover.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges for the purpose of protection.
In regards to claim 7, Shitagami as modified by Tanaka (Fig. 10 and associated text) discloses an edge cover layer (item 180) made of the material of the edge cover (item 180) is formed on the first weir wall (item 170), and the edge cover layer (item 180) has an opening (item 182) formed so as to correspond to the groove (item 172), and the edge cover layer has the same height as the top layer.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Shitagami with the teachings of Tanaka for the purpose of protection.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        August 11, 2021